DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein one of said reaction and condensation zones is arranged coaxially outside of the other” (at lines 5-6) renders the claim indefinite because the 
Regarding claim 2, the limitation “a first of said reaction and condensation zones has a cylindrical or substantially cylindrical geometry and a second of said two zones has an annular or substantially annular geometry, extending around the first zone” renders the claim indefinite because claim 1 sets forth that “the condensation zone is defined in a central region of the apparatus” (at line 9).  Therefore, the condensation zone must be the first zone, which has a cylindrical or substantially geometry, and the reaction zone must be the second zone, which extends around the first zone and has an annular or substantially annular geometry.
Regarding claim 4, the limitation “one of said reaction and condensation zones comprises a cylindrical or substantially cylindrical region which is located on the inside of said additional wall, and the other of said reaction and condensation zones comprises an annular or substantially annular region which extends externally around said additional wall” renders the claim indefinite because claim 1 sets forth that “the condensation zone is defined in a central region of the apparatus” (at line 9).  Therefore, the condensation zone must comprise the one zone located on the inside of said additional wall, and the reaction zone must comprise the other zone having an annular or substantially annular region which extends externally around said additional wall.
Regarding claim 5, the relationship between “an annular or substantially annular region” (at line 5) and “an annular or substantially annular region” previously set forth in claim 4 (at line 4-5) is unclear.
Regarding claim 6, the limitation “wherein the reaction or condensation zone, having annular or substantially annular geometry, is defined between said additional wall and said shell of the apparatus” renders the claim indefinite because claim 1 sets forth that “the condensation zone is defined in a central region of the apparatus” (at line 9).  Therefore, the reaction zone, specifically, must have the annular or substantially annular geometry and be defined between the additional wall and the shell of the apparatus.
Regarding claim 13, the relationship between “a scrubbing zone” (at line 3) and “a scrubbing zone” previously set forth in claim 12 (at line 2) is unclear.
Claims 3, 9, 11, and 12 are rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the limitation “said cooling elements comprise heat exchange plates.”  However, claim 1 sets forth that “said cooling elements comprise a tube bundle having a tube plate” (at line 8).  Also, Applicant’s specification (at page 10, lines 2-4) states, “Moreover, in all the embodiments of the invention, plates can be used instead of tubes as heat exchange elements.”  The heat exchange plates and the tubes of the tube bundle represent mutually exclusive embodiments of the cooling elements.  Therefore, claim 11 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments filed on November 25, 2020 have been fully considered and are persuasive.  In particular, independent claim 1 was amended to incorporate the previously indicated allowable subject matter of claim 10.  Therefore, the rejections under 35 U.S.C. §§ 102 and 103 have been withdrawn.  
Allowable Subject Matter
Claims 1-6, 9, 12, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following claim amendments drafted by the Examiner and considered to distinguish patentably over the art of record in this application and to overcome the rejections under 35 U.S.C. 112(b) in this Office action are presented to Applicant for consideration: 
CLAIMS
1.    	(Currently amended) A combined apparatus for the synthesis of urea from ammonia and carbon dioxide, comprising a shell and comprising a reaction zone and a condensation zone, said two zones communicating with each other and being contained inside said shell,
wherein  zone  said condensation zone;
wherein cooling elements are arranged in the condensation zone,
wherein said cooling elements comprise a tube bundle having a tube plate; and
wherein the condensation zone is defined in a central region of the apparatus, and the tube plate has a substantially smaller diameter than the diameter of the shell of said apparatus.
2.    	(Currently amended) The apparatus according to claim 1, wherein said condensation zone has a cylindrical or substantially cylindrical geometry and said reaction zone has an annular or substantially annular geometry, extending around said condensation zone.
4.    	(Currently amended) The apparatus according to claim 3, wherein:
said condensation zone[[s]] comprises a cylindrical or substantially cylindrical region which is located on the inside of said additional wall, and

5.    	(Currently amended) The apparatus according to claim 4, wherein:
the condensation zone is represented by a bottom portion of said cylindrical or substantially cylindrical region on the inside of the additional wall, and
the reaction zone comprises a top portion of said region on the inside of the additional wall, above the condensation zone, as well as [[an]]the annular or substantially annular region which extends around the additional wall.
6.    	(Currently amended) The apparatus according to claim 3, wherein the reaction 
11.	(Cancelled).
13.    	(Currently amended) The apparatus according to claim 12, comprising:
a top section which comprises said coaxial reaction and condensation zones, and optionally [[a]]the scrubbing zone; and
a bottom section which comprises the stripping zone.
14. 	(Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774